Title: To George Washington from William Bartlett, 6 November 1775
From: Bartlett, William
To: Washington, George



Sir
Beverly [Mass.] 6 Novemr 1775

I hereby Acknolidge the receipt of your Favour of yesterday ⅌ Captn Brown & am Extreemly Glad to hear of your Excellencey’s Approbation of my Conduct. hope I shall So Conduct through all the Business I may have to Transact as to meet with the Same Applause.
I shall Imediately go upon Taking an Accurate inventory of all the Goods on Board according to your Excellency’s Orders and forward them to Head Quarters as soon as possible.
The Captain & Owner I have Sent By Liet. Wallis by whom this Letter will be deliver’d.
Wish your Excellency Joy with the wine which Providence has favour’d you with as I make no doubt must be Very Agreable at this time.
As I have not ben Honour’d with being Acquainted with any of your Excellency’s Perticular Company Except Mr Moylan to whom I would beg the Favour of my Complements. And am Sir your Excellency’s Most Obedt Huml. Sert

William Bartlett

